Citation Nr: 9922820	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-07A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This appeal arises from an August 1997 decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an increased (compensable) 
rating for bilateral hearing loss and a November 1997 
decision that granted service connection for tinnitus, 
evaluated as 10 percent disabling.  In his appeal dated in 
April 1998, the veteran raised the issues of a nervous 
condition secondary to his service-connected tinnitus and of 
a total rating based on individual unemployability due to his 
service-connected disabilities.  Since neither of these 
claims has heretofore been addressed by the RO, they are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has Level I hearing loss in each ear.

3.  The veteran's tinnitus is bilateral, constant, and 
severe.  There is no medical evidence showing that the 
tinnitus is a symptom of a distinct disorder.





CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.87, Code 6100 (1998). 

2.  The criteria for a disability rating greater than 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.87a, 
Diagnostic Codes 6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection was granted for hearing loss by rating 
decision dated in June 1971 and a noncompensable evaluation 
was assigned.  In January 1974 the evaluation was increased 
to 10 percent.  By rating decision dated in June 1982 the 
evaluation was reduced to the current noncompensable 
evaluation.  

On the authorized audiological evaluation in September 1994 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
25
25
20
40
85
42.5
LEFT
20
40
20
30
45
33.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.

A rating decision dated in November 1994 changed the 
Diagnostic Code to the current 6100 and continued the 
noncompensable rating.  
On the authorized audiological evaluation in January 1997 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
25
20
40
90
43.75
LEFT
20
35
20
35
50
35

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

The examiner noted a complaint of very severe loud, high 
pitched right ear tinnitus since 1970.  A VA rating 
examination performed on the same day notes that the 
veteran's tympanic membranes were retracted bilaterally with 
probable middle ear effusions in the middle ear space.  There 
was no evidence of acute infections or cholesteatoma.  The 
impression was that the veteran had some high frequency 
sensorineural hearing loss that might be related to his noise 
exposure.  Bilateral Eustachian tube dysfunction with serous 
otitis media was also noted.

The veteran submitted VA outpatient treatment notes dated 
from January 1997 to January 1999 with a statement waiving 
his right to allow the RO to review them.  (See 38 C.F.R. 
§ 20.1304).  A VA treatment note dated in February 1997 
states that the veteran had had a long history of recurrent 
otitis media.  The diagnosis was chronic Eustachian tube 
dysfunction.  A "PE" tube was placed in the left ear.  In 
April 1997 the veteran complained that his left ear was 
stopped up again.  The tube was removed from the left ear and 
a tube was placed in the right ear.  A May 1997 treatment 
note states that the veteran was doing well. 

A November 1997 rating decision granted service connection 
for tinnitus, evaluated as 10 percent disabling.  

During the veteran's personal hearing in August 1998, he 
testified that he had a Bachelor of Science in education and 
taught electricity and electronics at a high school.  His 
bilateral hearing loss and tinnitus made it hard for him to 
understand his student's questions.  He had to ask them to 
repeat their questions, irking some of them who would then 
say "forget it".  His problems caused misunderstandings and 
mistakes when he ordered materials for his classes.  He 
described his tinnitus as a 24 hour noise in both ears like 
crickets at night, but very loud; loud enough to wake him 
three or four times a night.  It was a lot louder when he 
woke up than when he went to sleep.  In addition to the 
cricket sound, he had a foghorn-like sound on the right side 
at times.  It was so loud that it sometimes made him jump.  
It was so loud that it made him light headed and then left 
him feeling drained.  He was unable to determine what 
triggered it.  He felt it affected his balance.  He took 
Fexofenadine to help with congestion and sleep.  He testified 
that he had ear surgery in 1977 or 1978 and again in 1980 or 
1981, both for otitis media.  Tubes were put in for the 
infection and to relieve pressure.  

A September 1998 VA treatment note stated that the veteran 
complained that the ringing in his left ear was getting 
louder.  The remainder of the VA treatment notes dated from 
January 1997 to January 1999 concern unrelated conditions.

The veteran's representative raised the issue of an 
extraschedular evaluation under 38 C.F.R. § 3.321b; stating 
that the affect of his disabilities on his performance as a 
teacher is more pronounced than provided for by the schedular 
ratings.

Analysis

Hearing Loss

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts pertinent to this issue have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist him as mandated by 
law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all the evidence of record pertaining to 
the history of the veteran's bilateral hearing loss, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The basis of disability evaluations is the ability of the 
body as a whole, or a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Any reasonable 
doubt regarding degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination tests 
together with the results of pure tone audiometric testing.  
To evaluate the degree of disability from defective hearing, 
the revised rating Schedule establishes 11 auditory acuity 
levels designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  Evaluations 
range from 0 to 100 percent and are based on organic 
impairment of hearing acuity within the conversational voice 
ranges (1,000, 2,000, 3,000 and 4,000 cycles per 
second/Hertz), as measured by controlled speech or other 
audiometric testing. 38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110.  Evaluations derived from the Schedule are intended 
to make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.  For VA purposes, impairment of auditory 
acuity means organic hearing loss for speech. 38 C.F.R. § 
4.87.

Using the rating criteria just described, the January 1997 
examination revealed an average pure tone threshold of 43.75 
decibels with 92 percent speech recognition for the right ear 
(which is Level I hearing), and an average pure tone 
threshold of 35 decibels with 92 percent speech 
discrimination for the left ear (which represents Level I 
hearing).  In accordance with the rating criteria provided 
for evaluation of hearing loss, a noncompensable disability 
level is warranted in accordance with 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Further, the Board finds that in 
this case the disability picture is not so exceptional or 
unusual so as to warrant an evaluation on an extraschedular 
basis.  

Although the veteran stated that some students do not like to 
repeat questions that they ask him, and that he has ordered 
the wrong equipment, it has not been shown that the 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (1998).

Tinnitus

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Persistent tinnitus as a symptom of head injury, concussion 
or acoustic trauma warrants a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  

The veteran has been awarded the maximum permissible 
evaluation for tinnitus.  The Board notes that tinnitus may 
be a symptom of other disabilities, i.e., chronic 
labyrinthitis, Code 6204, or Meniere's syndrome, Code 6205, 
which provide for disability ratings greater than 10 percent.  
38 C.F.R. § 4.87a.  However, there is no medical evidence to 
suggest that the veteran suffers from such other disorder.  
Accordingly, the veteran's tinnitus may only be rated as 10 
percent disabling under Code 6260.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Finally, as indicated above, an extra-schedular rating may be 
warranted if the veteran's disability picture regarding 
tinnitus is exceptional or unusual.  38 C.F.R. § 3.321(b)(1).  
However, there is no evidence of hospitalization or 
interference with employment such that an additional rating 
for tinnitus is warranted.  Thus, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87a, Code 6260.  
Since 10 percent is the maximum permissible evaluation for 
tinnitus there is no possibility of staged ratings in 
accordance with Fenderson v. West, 12 Vet App 119 (1999).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.  

Entitlement to an increased evaluation for tinnitus is 
denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



